Exhibit 10.1

AMENDMENT NO. 2 TO

CREDIT AGREEMENT

AMENDMENT NO. 2, dated as of May 20, 2009 (this “Amendment”), among COMMSCOPE,
INC., a Delaware corporation (the “Borrower”), the Guarantors, BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and the
Required Lenders listed on the signature pages hereto, to the CREDIT AGREEMENT,
dated as of December 27, 2007, as amended prior to the date hereof (the “Credit
Agreement”), among the Borrower, each lender from time to time party thereto,
and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

WHEREAS, Section 10.01 of the Credit Agreement permits the Credit Agreement to
be amended from time to time;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendments.

Upon and subject to the Amendment No. 2 Effective Date (as defined below), the
Credit Agreement is amended as follows:

(a) The definition of “Letter of Credit Sublimit” in the Credit Agreement is
hereby amended by replacing “$85,000,000” with “$125,000,000”.

(b) Section 2.03(a)(ii)(A) of the Credit Agreement is hereby amended by
replacing “$15,000,000” with “$25,000,000”.

(c) Section 2.05(b)(x) of the Credit Agreement is hereby replaced in its entity
with the following:

“(x) Amounts to be applied pursuant to this Section 2.05(b) to the prepayment of
Term A Loans, Term B Loans and Revolving Credit Loans shall be applied, as
applicable, first to reduce outstanding Base Rate Loans. Any amounts remaining
after each such application shall be applied to prepay Eurodollar Rate Loans.
Notwithstanding the foregoing, if any Lender exercises its option pursuant to
Section 2.05(b)(vii) to decline a mandatory prepayment of Term B Loans and after
giving effect to the exercise of such option, there would be Base Rate Loans and
Eurodollar Rate Loans that are Term B Loans, then such prepayment shall be
applied to Base Rate Loans and Eurodollar Rate Loans on a pro rata basis.
Notwithstanding the foregoing, if after giving effect to the foregoing the
amount of any prepayment of Loans required under this Section 2.05(b) shall be
in excess of the amount of the Base Rate Loans at the time outstanding or any
portion of such prepayment shall be required to be

 

-1-



--------------------------------------------------------------------------------

applied to Eurodollar Rate Loans pursuant to the immediately preceding sentence
(in either case, an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding Base Rate Loans (or
required to be applied to Base Rate Loans pursuant to the immediately preceding
sentence, as the case may be) shall be immediately prepaid and, at the election
of Borrower, the Excess Amount shall be either (A) deposited in an escrow
account on terms satisfactory to the Administrative Agent and applied to the
prepayment of Eurodollar Rate Loans on the last day of the then next-expiring
Interest Period for Eurodollar Rate Loans; provided that (i) interest in respect
of such Excess Amount shall continue to accrue thereon at the rate provided
hereunder for the Loans which such Excess Amount is intended to repay until such
Excess Amount shall have been used in full to repay such Loans and (ii) at any
time while a Default has occurred and is continuing, the Administrative Agent
may, and upon written direction from the Required Lenders shall, apply any or
all proceeds then on deposit to the payment of such Loans in an amount equal to
such Excess Amount or (B) prepaid immediately, together with any breakage costs
owing to the Lenders; provided, further, however, that (X) this
Section 2.05(b)(x) shall not apply if the Borrower is required to prepay the
Loans pursuant to the second proviso in Section 2.05(b)(ii) or the second
proviso in Section 2.05(b)(v) and (Y) if any Lender exercises its option
pursuant to Section 2.05(b)(vii) to decline a mandatory prepayment of Term B
Loans and after giving effect to the exercise of such option, there would be
more than one Term B Borrowing of Eurodollar Rate Loans, then such prepayment
shall be applied to all Term B Borrowings of Eurodollar Rate Loans on a pro rata
basis.”

(d) Section 7.05(k) of the Credit Agreement is hereby replaced in its entirety
with the following:

“(k) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, and (ii) the
aggregate fair market value of all property Disposed of in reliance on this
clause (k) in any fiscal year shall not exceed $45,000,000, and no more than
$15,000,000 of the aggregate consideration therefor in such fiscal year shall
consist of consideration that is not cash or Cash Equivalents; and”.

 

-2-



--------------------------------------------------------------------------------

(e) Section 7.11(a) of the Credit Agreement is hereby amended by replacing the
table therein in its entirety with the following table:

 

Four Fiscal Quarters Ending

   Minimum
Consolidated
Interest Coverage
Ratio

Closing Date through June 30, 2008

   2.85:1.00

July 1, 2008 through June 30, 2010

   3.75:1.00

July 1, 2010 through June 30, 2011

   4.50:1.00

July 1, 2011 and thereafter

   5.00:1.00

(f) Section 7.11(b) of the Credit Agreement is hereby amended by replacing the
table therein in its entirety with the following table:

 

Four Fiscal Quarters Ending

   Maximum
Consolidated
Leverage Ratio

Closing Date through June 30, 2008

   4.25:1.00

July 1, 2008 through June 30, 2010

   3.75:1.00

July 1, 2010 through June 30, 2011

   3.25:1.00

July 1, 2011 and thereafter

   2.50:1.00

Section 2. Representations and Warranties.

Borrower represents and warrants to the Lenders as of the date hereof and the
Amendment No. 2 Effective Date that:

(a) The execution, delivery and performance by each Loan Party of this Amendment
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
binding upon such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

(b) Before and after giving effect to this Amendment, the representations and
warranties of the Borrower and each other Loan Party contained in the Credit
Agreement or any other Loan Document shall be true and correct in all material
respects on and as of the Amendment No. 2 Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that the representations and warranties contained in
Section 5.05(a) and (b) of the Credit Agreement shall be deemed to refer to the
most recent statements

 

-3-



--------------------------------------------------------------------------------

furnished pursuant to Section 6.01(a) and (b), respectively, of the Credit
Agreement; provided that any representation or warranty that is qualified as to
materiality or “Material Adverse Effect” shall be true and correct in all
respects.

(c) At the time of and before and after giving effect to this Amendment, no
Default shall exist.

Section 3. Conditions to Effectiveness.

This Amendment shall become effective as of the date when each of the following
conditions is satisfied (the “Amendment No. 2 Effective Date”), provided that
Section 1(c) of this Amendment shall be effective upon satisfaction of the
condition in paragraph (a) below:

(a) The Administrative Agent (or its counsel) shall have received from
(i) Lenders constituting the Required Lenders (it being understood that clause
(ii) of the proviso of the definition of “Required Lenders” does not apply) and
(ii) each of the other parties hereto, a counterpart of this Amendment signed on
behalf of such party.

(b) All corporate and other proceedings taken or to be taken in connection with
this Amendment and all documents incidental thereto, whether or not referred to
herein, shall be reasonably satisfactory in form and substance to the
Administrative Agent.

(c) The representations and warranties in Section 2 of this Amendment shall be
true and correct.

(d) The Borrower shall have paid a consent fee (the “Consent Fee”) to the
Administrative Agent, for the ratable account of the Applicable Lenders (as
defined below), equal to (i) 0.15% of the aggregate outstanding principal amount
of Term Loans of the Applicable Lenders, after giving effect to the prepayment
required under Section 3(e) of this Amendment, plus (ii) 0.15% of the aggregate
amount of Revolving Credit Commitments of the Applicable Lenders. “Applicable
Lender” shall mean each Lender that has delivered an executed counterpart of
this Amendment prior to 4:00 p.m., New York City time, on May 20, 2009 or such
later date and time specified by the Borrower and notified in writing to the
Lenders by the Administrative Agent.

(e) On or prior to June 12, 2009, the Borrower shall have (i) consummated the
transactions described on Schedule A, which will be available only to Lenders
that have declared themselves to be “Private Side” Lenders on the IntraLinks (or
similar) website for communications relating to the Credit Agreement and
(ii) prepaid not less than $400,000,000 aggregate principal amount of Term
Loans. Pursuant to Section 2.05(a) and 2.05(b)(vi) of the Credit Agreement,
Borrower has elected (x) to prepay Term A Loans and Term B Loans on a pro rata
basis and (y) to have the prepayment of Term A Loans applied to the principal
repayment installments thereof in direct order of maturity.

 

-4-



--------------------------------------------------------------------------------

(f) All fees and expenses payable on or before the Amendment No. 2 Effective
Date by the Borrower to the Administrative Agent (or its Affiliates) in
connection with this Amendment (in the case of expenses, for which the Borrower
has received a statement or invoice) shall have been paid, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent.

If the Amendment No. 2 Effective Date does not occur on or prior to June 12,
2009 because one or more of the conditions specified in this Section 3 are not
satisfied, this Amendment (other than Section 1(c), which shall be effective
upon satisfaction of the condition in paragraph (a) above) shall be void and of
no effect.

Section 4. Guarantor Reaffirmation.

Each Guarantor hereby consents to this Amendment and hereby confirms and agrees
that (a) each Loan Document to which it is a party is, and shall continue to be,
in full force and effect and each is hereby ratified and confirmed in all
respects, and (b) the Liens granted by such Guarantor on all Collateral of such
Guarantor continue to secure the payment of all of the Secured Obligations.

Section 5. Counterparts.

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or
electronic transmission (including in .pdf or similar format) shall be effective
as delivery of a manually executed counterpart of this Amendment.

Section 6. Applicable Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

Section 7. Headings.

Section headings herein and in the Loan Documents are included for convenience
of reference only and shall not affect the interpretation of this Amendment or
any Loan Document.

Section 8. Effect of Amendment.

On and after the Amendment No. 2 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in each of the Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a

 

-5-



--------------------------------------------------------------------------------

reference to the Credit Agreement as amended by this Amendment. The Credit
Agreement and each of the other Loan Documents, as supplemented by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. By executing and delivering a copy hereof,
each applicable Loan Party hereby agrees and confirms that all Loans and
Obligations shall be guaranteed and secured pursuant to the Loan Documents as
provided therein.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

COMMSCOPE, INC., as Borrower By:  

/s/ Jearld L. Leonhardt

Name:   Jearld L. Leonhardt Title:   Executive Vice President & Chief Financial
Officer

 

-7-



--------------------------------------------------------------------------------

COMMSCOPE, INC. OF NORTH CAROLINA

CONNECTIVITY SOLUTIONS MANUFACTURING, INC.,

COMMSCOPE SOLUTIONS INTERNATIONAL, INC.,

ANDREW LLC,

ANDREW SYSTEMS INC.,

ANDREW INTERNATIONAL CORPORATION,

CELLSITE INDUSTRIES, INC.,

ATI INTERNATIONAL, INC.,

ANDREW INTERNATIONAL HOLDING CORPORATION,

ALLEN TELECOM LLC,

ANTENNA SPECIALISTS CO., INC. and

ALLEN TELECOMMUNICATIONS INVESTMENTS LLC,

as Guarantors

By:  

/s/ Frank B. Wyatt, II

  Frank B. Wyatt, II   Senior Vice President

 

-8-



--------------------------------------------------------------------------------

COMMSCOPE INTERNATIONAL, INC. and

CABLE TRANSPORT, INC.,

as Guarantors

By:  

/s/ Frank B. Wyatt, II

  Frank B. Wyatt, II   Vice President

COMMSCOPE INTERNATIONAL HOLDINGS, LLC,

VEXTRA TECHNOLOGIES, LLC and

COMMSCOPE NETHERLANDS GP, LLC,

as Guarantors

By:  

/s/ Frank B. Wyatt, II

  Frank B. Wyatt, II   Manager

 

-9-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Joan Mok

Name:   Joan Mok Title:   Vice President

BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/C Issuer

By:  

/s/ Sugeet Manchanda Madan

Name:   Sugeet Manchanda Madan Title:   Senior Vice President

 

-10-